Citation Nr: 1760721	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for increased urination and nocturia.

2.  Entitlement to a compensable disability rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri made in April 2014 and April 2015.

The Board notes that the RO issued a statement of the case (SOC) in February 2017 characterizing the issue of entitlement to a compensable disability rating for erectile dysfunction as entitlement to a compensable disability rating for erectile dysfunction with bilateral cataracts.  Nevertheless, the February 2016 notice of disagreement (NOD) upon which the appeal is based only identified his evaluation for erectile dysfunction alone as the basis for the appeal.  Moreover, an increased rating claim for cataracts is not within the scope of an increased rating claim for erectile dysfunction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A medical nexus has not been established between a current diagnosis of increased urination and nocturia and an in-service incurrence; and his increased urination and nocturia is not proximately due to or caused by any of his previously service-connected disabilities.

2.  The Veteran has loss of erectile power, but he has not been shown to have physical deformity of his penis.  The Veteran does receive special monthly compensation (SMC) on account of the loss of use of a creative organ.



CONCLUSIONS OF LAW

1.  The criteria for service connection for increased urination and nocturia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.350, 4.115(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Urination and Nocturia

At issue is whether the Veteran is entitled to service connection for increased urination and nocturia.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.

The Veteran's genitourinary system was evaluated as normal during his separation examination.  In a survey of medical history provided contemporaneously with his separation examination, the Veteran denied having then, or having ever had, frequent or painful urination, or problems with bed wetting.

The Veteran's treatment records show treatment for bladder issues at least as early as November 2011.

The Veteran has submitted multiple statements describing his bladder symptoms including the need to urinate two to three times per hour during the day and four to five times at night. 

The Veteran underwent a VA examination in February 2014.  The Veteran reported urinary frequency with an interval of less than one hour  during the day and night time voiding three to four times a night.

The Veteran underwent another VA examination in April 2014.  He reported having first begun to experience urinary symptoms two years earlier (approximately April 2012).  The Veteran was diagnosed with benign prostatic hyperplasia.

The Veteran argued that pertinent medical literature suggested a medical link between diabetes (of which the Veteran is service connected for) and his bladder symptoms including articles from Web MD and Better Homes and Gardens Family Medical Guide.
 
A VA medical opinion was sought in January 2016, to investigate this contention.  The examiner opined that the Veteran's claimed conditions are not the result of his previously service-connected diabetes, because: the Veteran's diabetes was controlled by medication; no sugar was being spilled into the Veteran's urine; the Veteran's hemoglobin A1C was 6.7; and there was no evidence of nephropathy.  The examiner ultimately concluded that the Veteran's conditions were the result of normal degenerative changes related to age.  Essentially, the examiner acknowledged that diabetes mellitus could cause urinary problems, but explained why in this Veteran's case, his diabetes mellitus was not responsible for the urinary problems.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for increased urination and nocturia.  While he is clearly diagnosed with increased urination and nocturia, the evidence does not establish a medical link between a current diagnosis and an in-service incurrence, or show that a current diagnosis is proximately due to or caused by a previously service-connected disability including diabetes.  The Veteran's service treatment records are silent for reports of or treatment for increased urination and nocturia.  The Veteran's denied a history of bladder problems upon separation of service, and his genitourinary system was contemporaneously evaluated as normal.  The Veteran did not manifest bladder problems for decades thereafter, and no competent medical opinion of record even suggests a relationship with a previous period of service or a previously service-connected disability.  Finally, a January 2016 VA examination explained why it was most likely that the Veteran's current diagnosis was due to the normal aging process.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a urinary problem.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service or a relationship to a previously service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for increased urination and nocturia is denied.

Erectile Dysfunction

At issue is whether the Veteran is entitled to a compensable disability rating for erectile dysfunction.  The weight of the evidence indicates that the Veteran is not entitled to an increased rating claim.

The Veteran first filed for service connection for erectile dysfunction in September 2013, and, in April 2015, the RO granted service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected erectile dysfunction has been assigned a noncompensable disability rating under 38 C.F.R. § 4.114b by analogy under Diagnostic Code 7522, for penis, deformity, with loss of erectile power.  38 C.F.R. §§ 4.20, 4.27.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Thus, for the Veteran to receive a compensable disability rating, he must show both physical deformity of the penis and loss of erectile power.  Here, there is simply no contention or indication in the medical evidence that the Veteran has ever had a physical deformity of his penis.  In February 2014, the Veteran underwent a VA examination for his erectile dysfunction, but there was no indication that the Veteran had any physical deformity.  Additionally in a March 2017 VA Form 9, the Veteran explicitly denied having a penis deformity.  Absent penis deformity, his loss of erectile power does not warrant a compensable schedular rating.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.

The Board has carefully reviewed the Veteran's statements in his VA form 9 and wants to clarify any confusion.  It appears that the Veteran believes that it has not been acknowledged by VA that he has erectile dysfunction.  This is not true.  Service connection for erectile dysfunction was granted in acknowledgement that the condition is present.  That is, the Veteran cannot achieve an erection, even with the use of Cialis.  However, in most cases of erectile dysfunction, VA regulations do not provide for a specific disability rating for erectile dysfunction, as such a rating would require "penile deformity;" which is not shown or alleged here.  Instead, compensation for the Veteran's erectile dysfunction is provided by the compensation paid for special monthly compensation based on the loss of a creative organ.  As such, the Veteran clearly has erectile dysfunction and it is being compensated.   

The Board notes that Diagnostic Code 7522 provides that the disability is to be reviewed for entitlement to SMC for loss of use of a creative organ under 38 C.F.R. § 3.350.  The Veteran, however, already receives SMC for his erectile dysfunction on account of the loss of use of a creative organ.  38 U.S.C.A. § 1114(k).

Other rating criteria under 38 C.F.R. § 4.115b are not applicable, as the Veteran does not contend and the evidence does not indicate he has had removal of half or more of the penis (Diagnostic Code 7520); removal of the glans of the penis (Diagnostic Code 7521); testicular atrophy (Diagnostic Code 7523); or testicular removal (Diagnostic Code 7524).

Here, the weight of the evidence simply fails to demonstrate that the Veteran's disability manifests in a penis deformity.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a compensable disability rating for erectile dysfunction is denied.


ORDER

Service connection for increased urination and nocturia is denied.

A compensable disability rating for erectile dysfunction is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


